OPINION OE THE COURT.
This action is brought on a penal bond of sixteen thousand dollars, to pay eight thousand dollars. And it is alleged that the notes, amounting to eight thousand dollars, were given when, in fact, but four thousand dollars were received, and it is suggested that the notes will show the above state of facts. The notes, it is averred, were given before the penal bond, and on this suggestion of facts a motion is made by defendants’ counsel that the plaintiff be required to produce the above notes, to enable them to plead in the case. This motion was opposed on the ground that it is made too late, and that no notice has ■ been given. A notice to the opposite party is necessary when the object is, to obtain a paper in his possession, to be used in evidence. But this is not strictly the object of the present motion. It is to produce certain notes, which for the reasons stated are necessary to enable the defendants to make their defence. The court directed the plaintiff to produce the notes.